TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 5, 2014



                                     NO. 03-12-00187-CR


                                 Ardell Nelson, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




            APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on December 12, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.